PER CURIAM.
Petitioner, Department of Highway Safety and Motor Vehicles, petitions for a Writ of Certiorari to review an Order granting respondent, Bernard Olivie, a stay of his driver license suspension pending certiorari review of the suspension before the Appellate Division of the Circuit Court. We grant certiorari and quash the Order under review thereby reinstating the suspension of respondent’s driver license.
Respondent was arrested for driving under the influence and his driver license was subsequently suspended for one year for refusal to submit to a blood, breath or urine test pursuant to section 322.2615, Florida Statutes (1999). The one year driver license suspension was upheld by a formal administrative proceeding. Respondent timely filed a Petition for Writ of Certiorari in the Circuit Court seeking review of said suspension. Respondent subsequently filed a Motion to Stay suspension of his driver license pending the certiorari review in the Appellate Division of the Circuit Court. The Appellate Division of the Circuit Court entered an Order staying the suspension of respondent’s *594driver license pending the outcome of the Writ of Certiorari.
We find that the Circuit Court erred by entering an Order staying the suspension of respondent’s driver license pending the outcome of the certiorari review. “A court may not stay the administrative suspension of a driving privilege under s. 322.2615 or s. 322.2616 during judicial review of the departmental order that resulted in such suspension, and a suspension or revocation of a driving privilege may not be stayed upon an appeal of the conviction or order that resulted in the suspension or revocation.” § 322.28(5), Fla. Stat. (1999); Accord State, Dept. of Highway Safety & Motor Vehicles v. Degrossi, 680 So.2d 1093 (Fla. 3d DCA 1996). Accordingly, we grant certiorari and quash the Order under review thereby reinstating the suspension of respondent’s driver license.